The Court
however,
(Thruston, J., dissenting,)
sustained the objection and rejected the witness; being of opinion that the execution of the sentence, without any provision by statute to that effect, did not restore his competency.
The prisoner was acquitted.
*608The witness, Sandy Spriggs, was afterwards convicted of the same robbery, and sentenced to the penitentiary for four years only; he having probably prevented the other robbers from killing Milburne.
(See also the Maryland Act of 1793, c. 57, § 15, by which the service and labor, imposed as a punishment under that act, have the effect of a pardon ; from which special enactment it is to be inferred that without it, the punishment would not operate as a pardon.)